Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Claims 1 is amended, and claims 6 and 7 are added. Claims 1-7 are currently pending.
Applicant’s arguments, filed 08/12/2022, and in light of Applicant’s amendment to claim 1 have been fully considered and are moot in view of new rejection (see infra).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 and 6-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamamoto; Harushige (US 20160202445 A1, hereinafter “Yamamoto”).

Regarding claim 1, Yamamoto teaches a camera lens assembly (Fig. 1) comprising: 
a ring-shaped cover (as illustrated by Figs. 1-2: lens barrel 17); 
a plurality of focusing units configured to allow a lens to reciprocate in an optical axis direction, and attached to the ring-shaped cover (as illustrated by Figs. 1-2: A lens driving apparatus 50 is provided with a lens holding member 1 that holds a lens 2 movable in a direction of an optical axis X), wherein each of the plurality of focusing units comprises a linear ultrasonic motor(as illustrated by Figs. 1-2:  Vibration plates 5 and 6 constituting a linear type ultrasonic motor); 
and a lens holder fastened to the plurality of focusing units and configured to reciprocate in the optical axis direction (as illustrated by Figs. 1-2: a lens holding member 1 that holds a lens 2 movable in a direction of an optical axis X coupled to vibrators 101 and 102 of the lens driving apparatus 50), wherein the lens holder includes: 
a first fastening unit fastened to any one focusing unit of the plurality of focusing units; a second fastening unit to which the other focusing unit of the plurality of focusing units is fastened (as illustrated by Figs. 1-2, [0030] In the assembled state, the vibrators 101 and 102 are pressed in a direction toward the sliders 9 and 10 by pressing forces of the connection members 11 and 12, respectively.); 
a first guide bar fastening groove configured to protrude from the lens holder to determine a position of the lens; and a second guide bar insertion groove configured to horizontally maintain the lens and prevent rotation of the lens (as illustrated by Figs. 1-2: first guide bar 3 and the second guide bar 4 are slidably engaged with an engaged hole portion 1a and a U-shaped groove portion 1b serving as a rotation stop, of the lens holding member 1 respectively, to guide the lens holding member 1 along the optical axis X).

Regarding claim 2, Yamamoto teaches the camera lens assembly of claim 1, in addition Yamamoto teaches wherein the first and second fastening units form an angle of 90° to 270° from a center of the lens holder (as illustrated by Figs. 1-2, [0030]: In the assembled state, the vibrators 101 and 102 are pressed in a direction toward the sliders 9 and 10 by pressing forces of the connection members 11 and 12, disposed respectively on both sides of the optical axis X).

Regarding claim 3, Yamamoto teaches the camera lens assembly of claim 1, in addition Yamamoto teaches further comprising a controller configured to control the focusing units ([0031]: A lens microcomputer 301 manages and executes control as to lens drive), wherein the controller transmits a control signal to all the plurality of focusing units using a feedback signal received from a position sensor so as to allow the plurality of focusing units to simultaneously reciprocate in the optical axis direction and the lens to be moved by torques combined by reciprocation of the plurality of focusing units (as illustrated by Figs. 1-2, [0031]-[0033]: a position detector 304 is connected with the lens microcomputer 301 and the reading sensors 15 and 16 to detect positional information from the reading sensors 15 and 16. A booster circuit 302 is connected with the lens microcomputer 301 to generate a high voltage so as to apply a high frequency voltage to the piezoelectric elements 7 and 8.).
Regarding claim 4, Yamamoto teaches the camera lens assembly of claim 3, in addition Yamamoto discloses wherein the controller is configured to adjust a position so that a center of a slide sub unit is positioned to be collinear in the optical axis direction by detecting a position of each slide sub unit constituting the plurality of focusing units (as illustrated by Figs. 1-2, [0024]: fixing portions 1c and 1d).

Regarding claim 6, Yamamoto teaches the camera lens assembly of claim 1, in addition Yamamoto teaches wherein the plurality of linear ultrasonic motors of the plurality of focusing units are positioned symmetrically, along a circumference of the ring-shaped cover (as illustrated by Figs. 1-2, [0030]: In the assembled state, the vibrators 101 and 102 are disposed respectively on both sides of the optical axis X).

Regarding claim 7, Yamamoto teaches the camera lens assembly of claim 1, in addition Yamamoto teaches wherein each of the plurality of focusing units comprises: the linear ultrasonic motor (as illustrated by Figs. 1-2, [0021]: linear ultrasonic motor); a slide bar configured to vibrate based on vibration of the linear ultrasonic motor (as illustrated by Figs. 1-2, [0028]: guide bars 3/4); a slide sub unit configured to be vertically moved with respect to an axis of the slide bar by the vibration of the slide bar (as illustrated by Figs. 1-2, [0024]: fixing portions 1c and 1d).

Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDELAAZIZ TISSIRE whose telephone number is (571)270-7204.  The examiner can normally be reached on Monday through Friday from 8 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ye Lin can be reached on 571-272-7372.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ABDELAAZIZ TISSIRE/           Primary Examiner, Art Unit 2697